Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Onondaga County [Donald A. Greenwood, J.], entered November 9, 2007) to annul a determination of respondent New York State Department of Health. The determination denied an application made on behalf of Charlotte Mahagan for Medicaid coverage.
*1119It is hereby ordered that said proceeding is unanimously dismissed without costs.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination after a fair hearing upholding the determination of respondent Onondaga County Department of Social Services (DSS) denying his application on behalf of his grandmother for Medicaid coverage. Respondent New York State Department of Health has advised this Court that its determination has been reversed, and that DSS has been directed to redetermine the grandmother’s eligibility for Medicaid coverage. “Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the proceeding is dismissed as moot” (Matter of Garcia v Portuondo, 308 AD2d 621 [2003]; see Matter of Wellman v Surles, 185 AD2d 464, 466 [1992]). Present—Martoche, J.P., Smith, Peradotto, Green and Gorski, JJ.